The judgment of the Supreme Court was entered,
Per Curiam.
— The record of the judgment of Woodward v. Carson, offered in evidence, was standing in full force and unreversed, and was therefore evidence of an attachable debt. This necessarily demanded its admission in evidence, and carried it to the jury. But the record showed a delivery of a writ of error. This, however, did not destroy the effect of the judgment. Non con-stat that the judgment would be reversed. Hence the evidence of the existing debt must carry the verdict on the plea of nulla bona. But as the court has power to administer equity, through the instrumentality of a verdict, the jury had the power, under the instruction of the court, to return their verdict, subject to the right of the defendant to' prosecute his writ of error to judgment of reversal, in a reasonable time to be fixed by-them. On this verdict the court had the power to enter the proper judgment, under the attachment law, subject to a stay of execution in the interval, and with leave, in case of a reversal, to move to open and set aside the judgment, the attachment and lien to remain, and the plaintiff remitted to his right to proceed to. a trial by jury thereupon. The control of the case would then remain in the hands of the court, which has power to extend the time, on sufficient cause shown, or to award final execution. But the exclusion of the record of the judgment was in effect to deprive the plaintiff of the highest evidence of the debt due by the garnishee to the defendant in the attachment, and compel him to try the question of debt de novo, which had already been adjudicated against the garnishee. On the other hand, its admission and an absolute verdict against the garnishee would have deprived him of the fruit of his writ of error, in case he should reverse the judgment against him.- The administration of equity through common-law forms is so well settled in Pennsylvania, that this mode-of proceeding, to save the rights of both parties, is fully justified by the current of Pennsylvania decisions.
Judgment reversed, and a venire facias de novo awarded.